DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on May 20, 2020 has been considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,685,387 (herein referred to as Short). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 2, claim 2 has been analyzed and rejected as per claim 2 of Short (claim 2 is a combination of subject matter of claim 2 and 1).
Regarding claim 2, Short discloses “a computer-implemented method comprising: receiving 
data that indicates that a theme park visitor is likely interested in purchasing a particular item within a theme park; identifying multiple physical locations within the theme park where the particular item may be obtained; selecting a particular one of the multiple physical locations based on where the theme park visitor parked in relation to the theme park or which theme park hotel the user is staying; and providing, to the theme park visitor, a results page that identifies the selected, particular one of the physical locations within the theme park where the particular item may be obtained” (col. 28, lines 40-57).

	Regarding claim 9, claim 9 has been analyzed and rejected as per claim 9 of Short (claim 9 is a combination of subject matter of claim 9 and 8).

	Regarding claim 16, claim 16 has been analyzed and rejected as per claim 16 of Short (claim 16 is a combination of subject matter of claim 16 and 15).


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong, U.S. Patent Publication No. 2011/0144908 A1, and further in view of Baranowski, U.S. Patent No. 6,813,608 B1.
Regarding claim 2, Cheong discloses “a computer-implemented method comprising: receiving 
data that indicates that a theme park visitor is likely interested in purchasing a particular item within a theme park” (para 0020 – shopping list of items is retrieved/received by personal navigation device 
Cheong further teaches “identifying multiple physical locations within the theme park where the particular item may be obtained” (para 0033 – Fig. 3 is an example screen shot 100 showing search results overlaid on a map of an area surrounding the current location 102 of the personal navigation device 10…The map displays not only the prices of the search results 104, 106, 108 and 110, but also the locations of the stores where the items are sold relative to the current location 102 of the personal navigation device 10. The names of the stores may also be shown on the map if space permits); 
Cheong as cited teaches that a product can be searched online by the system and provides a display/interactive map on a navigation device of stores in a geographical area where the product can be obtained. Cheong does not specifically teach a geographical area to be a theme park, but examiner here asserts that theme park is simply another geological area and using a system as taught by Cheong in a geographical area such as a theme park would simply be an obvious design choice to one of ordinary skill in the art. Examiner here further cites Baranowski that similarly as Cheong, teaches a navigation device that provides a display /interactive map on a navigation device of stores in a theme park where the searched product can be obtained/bought (col. 4, lines 56-67 – portable device 100; col. 8, lines 1-5 – An amusement park may have food, beverage and merchandise outlets throughout the facility where customers may make purchases, lines 33-35 – Merchandise or services can be searched, and descriptions of items or services, video samples, and availability can be viewed using the portable device, lines 42-46 – The product can either be picked up at a location within the wide-area facility, or the product could be sent to the customer’s address on file or the customer’s accommodations within the wide-area facility, lines 64-67 – identifying user’s location within the wide-area facility; col. 12, lines 30-42 – interactive map to find the stores the customers are looking col. 13, lines 40-53 – significant application of the present invention is in amusement or theme parks).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baranowski with that of Cheong. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the teachings of Baranowski with that of  Cheong, because both references belong to the same field of endeavor and Baranowski’s teachings when combined with Cheong would explicitly extend Cheong’s applicability to the wide-area facilities such as  in the theme parks, zoos (see Baranowski – col. 4, lines 36-50), as wide-area facilities are also simply geological areas, and extending Cheong’s capability to products such as rides/attractions access/delivery through reservation (locating the goods, services or attractions desired).

Claim 2 further recites “selecting a particular one of the multiple physical locations based on where the theme park visitor parked in relation to the theme park or which theme park hotel the user is staying”. (The claim limitation “where the theme park visitor parked in relation to the theme park” will simply be interpreted here as the current location of the visitor with respect to the geographical area). Cheong as cited before, teaches showing the store locations relative to the current location of the device and in [para 003] further discloses “If a user wishes to travel to one of the stores shown in the results 104, 106, 108, and 110, the user can select the screen at the position where the search result is displayed to select the store”. Cheong further discloses “In one embodiment, if a distance between the personal navigation device and the store is less than a predetermined threshold distance, the personal navigation device 10 will then inform the user about this sale, and the user can receive navigation instruction to the store” (para 0035). Thus, particular store can be selected based on the location of the user navigation device in the relation to the geographical area. Further see Baranowski 
The combined invention of Cheong and Baranowski further discloses “providing, to the theme park visitor, a results page that identifies the selected, particular one of the physical locations within the theme park where the particular item may be obtained” (see Cheong - para 0036 – “the present invention provides the user with a quick and convenient way to comparison shop just by using the personal navigation device (PND) 10. Not only does the PND 10 search for items on sale, but it also provides instructions on how to get to a selected store” – thus providing a results page/screen that identifies the selected store, where the item may be obtained. Further see Baraowski – see col. 14, lines 16-25; col. 15, lines 11-30 – information about the attractions provided to customer; col. 17, lines 45-55 – displayed on interactive map).

	Regarding claim 3, the combined invention of Cheong and Baranowski discloses “The method of claim 2, wherein the particular one of the multiple physical locations is selected further based on an algorithm for reducing crowding at the physical locations” (See Baranowski – col. 15, lines 38-67 – “The controller 120 can also dynamically manage the reservation of customers to avoid lines…dynamic scheduling can better accommodate the whims and vagaries of customers using the reservation service of the wide-area facility” – thus helping avoiding lines is reducing crowing at the physical locations).

	Regarding claim 4, the combined invention of Cheong and Baranowski discloses “The method of claim 2, wherein the particular one of the multiple physical locations is selected further based on an algorithm for distributing theme park visitors” (see Baranowski – col. 15, lines 38-67 – the 

	Regarding claim 6, the combined invention of Cheong and Baranowski discloses “The method of claim 2, wherein the particular one of the multiple physical locations is selected further based on a theme park itinerary for the theme park visitor” (see Baranowski – col. 15, lines 38-67 – the controller (120) dynamically manages the reservations by distributing theme park visitors to different attractions based on park itinerary/reservations using dynamic scheduling).

	Regarding claim 7, the combined invention of Cheong and Baranowski discloses “The method of claim 2, wherein the particular one of the multiple physical locations is selected further based on a predicted line waiting time associated with each of the multiple physical locations” (see Baranowski –col. 15, lines 38-67 – “The controller 120 can also dynamically manage the reservation of customers to avoid lines…dynamic scheduling can better accommodate the whims and vagaries of customers using the reservation service of the wide-area facility”; col. 17, lines 32-45 – “Using the portable device, the customer can also view his or itinerary of scheduled attractions and see the time until next or any subsequent reservation. The system may allow a customer to schedule or edit reservations using his or her portable device. For example, if a customer sees an attraction that he or she wishes to visit, but the line to do is prohibitive, the customer can access the system controller using the portable device and schedule a reservation at the next available time for that attraction – thus the particular one of the multiple physical locations is selected further based on a predicted line waiting time associated with each of the multiple physical locations).



	Regarding claim 9, claim 9 has been similarly analyzed and rejected as per claim 2 citations.

	Regarding claim 10, claim 10 has been similarly analyzed and rejected as per claim 3 citations.

	Regarding claim 11, claim 11 has been similarly analyzed and rejected as per claim 4 citations.

	Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 6 citations.

	Regarding claim 14, claim 14 has been similarly analyzed and rejected as per claim 7 citations.

	Regarding claim 15, claim 15 has been similarly analyzed and rejected as per claim 8 citations.



	Regarding claim 17, claim 17 has been similarly analyzed and rejected as per claim 3 citations.

	Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 4 citations.

	Regarding claim 20, claim 20 has been similarly analyzed and rejected as per claim 6 citations.

	Regarding claim 21, claim 21 has been similarly analyzed and rejected as per claim 7 citations.


7. 	Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
(Pertinent art citation: Kim et al., U.S. Patent Publication No. 2014/0244411 A1. See paras 0089-0092. Para 0089 – the application determines the closest store to the user’s location. Para 0090 – the application automatically selects the particular store that is closest to the user’s current location. Para 0092 – application displays general information (results page) that identifies the store including the information such as opening and closing times, categories or types of merchandise available for sale including delivery options).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 17, 2021